MEMORANDUM OPINION

No. 04-08-00589-CR

IN RE Jorge I. QUIROZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:  August 27, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
	Jorge I. Quiroz filed a petition for writ of mandamus seeking to compel the District Clerk of
Bexar County to provide him with a copy of the records from his criminal conviction for use in
pursuing post-conviction remedies.  This court has no mandamus jurisdiction over district clerks
unless the issuance of the writ is necessary to enforce our jurisdiction.  In re O'Brian, No. 04-04-00453-CV, 2004 WL 1562148, at *1 (Tex. App.--San Antonio July 14, 2004, orig. proceeding)
(mem. op.); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.--San Antonio 1998, orig.
proceeding).  Because we have no jurisdiction over post-conviction writs of habeas corpus in felony
cases, the district clerk's alleged refusal to provide Quiroz with a copy of his records does not affect
our jurisdiction.  In re O'Brian, 2004 WL 1562148, at *1; In re Coronado, 980 S.W.2d at 692; Tex.
Code Crim. Proc. art. 11.07.  Accordingly, Quiroz's petition for writ of mandamus is dismissed for
lack of jurisdiction.
							PER CURIAM

DO NOT PUBLISH
1. Relator seeks a writ of mandamus to compel Margaret Montemayor, District Clerk of Bexar County, to provide
him with a copy of his records in cause No. 94-CR-5424.